©®\IG)U'|J>»OJN-\

_\
0

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

\/ FlLED ___ REcE\veD

ENTERED ___ SERVED ON
COUNSEUFART|ES OF RECORD

 

OCT 09 2028

 

 

 

CLERK US DlSTR|CT COURT
DlSTR|CT OF NEVADA
BY: DEPUTY

 

 

 

UN|TED STATES DlSTR|CT COURT

DlSTR|CT OF NEVADA
BR|AN KEV|N GRAY. Case No. 3:16-cv-OO716-MMD-CBC
Plaintiff. ORDER
v.
lSlDRO BACA, et al.,
Defendants

 

 

 

 

l. D|SCUSSlON

On December 22, 2017, the Court issued a screening order that gave Plaintiff
leave to amend his complaint. (ECF No. 6). ln the screening order, the Court informed
Plaintiff that, if he did not amend his complaint, the actions would proceed against
Defendants Ward, Wickham, Baca, Aranas, Marks, Brockaway, and pharmacy nurse
Jennifer on Count |, against pharmacy nurse Jennifer on Count l|, and against Brockaway
on Count lll only. (ECF No. 6 at 12). On January 9, 2018, Plaintiff filed a hrst amended
complaint. (ECF No. 8).

Now before the Court is Plaintif'f’s motion to voluntarily withdraw his first amended
complaint and proceed with his original complaint (ECF No. 12). The Court grants that
motion. Therefore, pursuant to the screening order, this action shall proceed against

Defendants Ward, Wickham, Baca, Aranas, Marks, Brockaway, and pharmacy nurse

 

CD@\IO)O'l-L(»)N-\

NNNNNN|\)NN_\_\_\_\_\_\_\_\_A_\
m\lCDU|-PQN-\O(O@\|CDO'|AO)N-\O

 

 

Jennifer on Count l, against pharmacy nurse Jennifer on Count ll, and against Brockaway
on Count lll.
ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that Plaintiffs motion to voluntarily
withdraw his hrst amended complaint and proceed with his original complaint (ECF No.
12) is granted

lT lS ORDERED that the Clerk of the Court will strike the first amended complaint
(ECF No. 8).

lT lS ORDERED that the operative complaint is the original complaint (ECF No.
7).

lT lS FURTHER ORDERED that pursuant to the Court's screening order (ECF No.
6), this action shall proceed against Defendants Ward, Wickham, Baca, Aranas, Marks,
Brockaway, and pharmacy nurse Jennifer on Count l, against pharmacy nurse Jennifer
on Count ll, and against Brockaway on Count lll.

lT lS FURTHER ORDERED that given the nature of the claim(s) that the Court has
permitted to proceed, this action is STAYED for ninety (90) days to allow Plaintiff and
Defendant(s) an opportunity to settle their dispute before the $350.00 filing fee is paid, an
answer is filed, or the discovery process begins. During this ninety-day stay period, no
other pleadings or papers shall be filed in this case, and the parties shall not engage in
any discovery. The Court will refer this case to the Court's lnmate Early Mediation
Program, and the Court will enter a subsequent order. Regardless, on or before ninety
(90) days from the date this order is entered, the Oftice of the Attorney General shall file
the report form attached to this order regarding the results of the 90-day stay, even if a
stipulation for dismissal is entered prior to the end of the 90-day stay. lf the parties
proceed with this action, the Court will then issue an order setting a date for Defendants
to file an answer or other response. Following the filing of an answer, the Court will issue

a scheduling order setting discovery and dispositive motion deadlines.

 

OCD\ICDO'|L(A)N-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
Q\IC)U'|AQ)N-\OCDQ\|C)U'|-PQ)N-\O

 

 

lT lS FURTHER ORDERED that “settlement" may or may not include payment of
money damages. lt also may or may not include an agreement to resolve Plaintiff's issues
differently A compromise agreement is one in which neither party is completely satisfied
with the result, but both have given something up and both have obtained something in
return.

lT lS FURTHER ORDERED that if the case does not sett|e, Plaintiff will be required
to pay the full $350.00 filing fee. This fee cannot be waived. lf Plaintiff is allowed to
proceed in forma pauperis, the fee will be paid in installments from his prison trust
account. 28 U.S.C. § 1915(b). lf Plaintiff is not allowed to proceed in forma pauperis, the
$350.00 will be due immediately.

|T lS FURTHER ORDERED that if any party seeks to have this case excluded from
the inmate mediation program, that party shall file a “motion to exclude case from
mediation" on or before twenty-one (21) days from the date of this order. The responding
party shall have seven (7) days to file a response. No reply shall be filed. Thereafter, the
Court will issue an order, set the matter for hearing, or both.

lT lS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE
a copy of this order, the original screening order (ECF No. 6) and a copy of Plaintiff’s
original complaint (ECF No. 7) ori the thce of the Attorney General of the State of
Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This
does not indicate acceptance of service.

lT lS FURTHER 0RDERED that the Attorney General’s Ofl"ice shall advise the
Court within twenty-one (21) days of the date of the entry of this order whether it will enter
a limited notice of appearance on behalf of Defendants for the purpose of settlement No
l//

///
///

 

(D®`IC')U'|A(»)N-\

_\
0

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

defenses or objections, including lack of service, shall be waived as a result of the filing

of the limited notice of appearance

DATED Ti-iis deay ofOorz)béoia

raw

u sTATEs(MAGisTRATE JuDGE

 

©®\ICDU'l-l>(»)l\)-\

NNNNN|\)N|\)N_\_\_\_;_\_\_\_\_\_\
m\lo)(h-BOON-\O(DG)`|O)O'|~PWN-\O

UN|TED STATES DlSTR|CT COURT

DlSTR|CT OF NEVADA
BR|AN KEV|N GRAY, Case No. 3:16-cv~00716-MMD-CBC
Plaintif'f, REPORT OF ATTORNEY GENERAL

RE: RESULTS OF 90~DAY STAY
V.

|SlDRO BACA, et al.,

Defendants.

 

 

 

NOTE: ONLY THE 0FF|CE OF THE ATTORNEY GENERAL SHALL FlLE TH|S FORM.
THE lNMATE PLA|NT|FF SHALL NOT FlLE TH|S FCRM.

On [the date of the issuance of the screening order], the Court
issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
§ 1915A, and that certain specified claims in this case would proceed. The Court ordered
the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
after the date of the entry of the Court's screening order to indicate the status of the case
at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
complies.

///
///
///
///
///

 

(DCD`|C)O'l-L(A)l\)_\

NNN|\)NNN|\)N_\_\_;_\_\_\_\_\_\_\
®\IO)O'|A(»)N-\O¢DG)\IC)O'|-§CQN-\O

 

 

REFORT FORM

[ldenti which _of the following two situations (identified in bold type) describes the case,
and fol ow the instructions corresponding to the proper statement.]

Situation One: Mediated Case: The case was assigned to mediation by a court-
a pointed mediator during the 90-day stay. [lf this statement is accurate, check ONE
o the six statements below and fill in any additional information as required, then proceD
to the signature block.]

A mediation session with a court-appointed mediator was held on
[enter date]. and as of this date, the parties have
reach_ed a settlement (even if pagerwork to memorialize the settlement
remains to be com lete . (If this ox is checked, the parties are on notice
th_at they must SE ARA ELY tile either a contemporaneous stipulation of
dismissal or_ a motion requesting that the Court continue the stay in the case
until a specified date upon which they will tile a stipulation of dismissal.)

A mediation session with a court-appointed mediator was held on

[enter date], and as of this date, the arties have not
reached a settlement The Office of the Attorney General t erefore informs
the Court of its intent to proceed with this action,

No mediation session with a court-appointed mediator was held during the
90-day sta , but the parties have nevertheless settled the case. /f this box
is checke , the parties are on notice that they must SEPARAT LY file a
contemporaneous stipulation of dismissal or a motion requesting that the
Court continue the stay in this case until a specified date upon which they
will Hle a stipulation of dismissal.)

No mediation session with a court-appointed mediator was held during the
ZOEdiay stay, but one is currently scheduled for [enter
a e . ____

No mediation session with a court-appointed mediator was held during the
90-day stay, and as of this date, no date certain has been scheduled for
such a session.

None of the above five statements describes the status of this case.
Contemporaneously with the filing of this report, the Office of the Attorney
General of the State of Nevada is hling a separate document detailing the
status of this case.

*****

Situation Two: informal Settlement Discussions Case: The case was NOT assigned
to mediation with a court-appointed mediator during the 90-day stay; rather, th_e
parties were encoura ed to engage in informal settlement ne otiations. _lf_ this
statement is accurate. c eck ONE of the four statements below and ill in any ad itional
information as required, then proceed to the signature block.]

The parties engaged in settlement discussions and as of this date, t_he
parties have reac ed a settlement (even if the papenivork to memorialize
the settlement remains to be com lete . (If this box is checked, the parties
are on notice that they must SE ARA ELY file either a contemporaneous
stipulation of dismissal or a motion requestin that the Court continue the
stay in this case until a specified date upon w ich they will tile a stipulation
of dismissal.)

6

 

(0®`|0)0'|-§0)|\)-\

NNNNNNNNN_\_\_\_\_\_\_\_\_;_\
m`lo)(!'|-LON-\O(O®`IC)U'|AUN-\O

Attorney Name:

The, parties engaged in settlement discussions and as of this date, the
parties ha_ve not reached a settlement The Office of the Attorney General
therefore informs the Court of its intent to proceed with this action,

The parties have not engaged in settlement discussions and as of this date,
the parties have not reached a settlement The Office of the Attorney
General therefore informs the Court of its intent to proceed with this action,

None of the above three statements fully describes the status of this case.
Contemporaneously with the filing of this report, the Office of the Attorney
General of the State of Nevada is hling a separate document detailing the
status of this case.

Submitted this day of , by:

 

 

Print Signature

Phone:

 

 

 

 

 

Email:

 

 

